DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-5, 7, 13-22, 95 and 104 are pending in the instant invention.  According to the Amendments to the Claims, filed March 8, 2021, claims 1, 21, 22 and 104 were amended and claims 6, 8-12, 23-94 and 96-103 were cancelled.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2017/026280, filed April 6, 2017, which claims priority under 35 U.S.C. § 119(e) to US Application No. 62/318,929, filed April 6, 2016.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, without traverse, in the reply filed on September 18, 2020, is acknowledged: a) Group I - claims 1-5, 7, 13-22, 95 and 104; and b) substituted pyrazolo[1,5-a]-pyrimidine of Formula (I) - p. 318, Table 3A, compound no III-85.
	Similarly, the inventor or joint inventor should further note that, in accordance with MPEP § 803.02, the instant Markush claim was examined, with respect to the elected species, and further to the extent necessary to determine patentability.  In the instant case, the substituted pyrazolo[1,5-a]pyrimidines of the Formula (I), where n = 1; A1 = -cyclopropyl; A2 = -pyridinyl, substituted with R7, wherein R7 = -halogen; R1 = -C1-4 alkyl; R2 = -H; and X1 = -C(O)NH-CH(CF3)-, respectively, which encompass the elected species, were found to be free of the prior.
	Accordingly, the inventor or joint inventor should further note that the examiner expanded scope of the instant Markush claim to further encompass substituted pyrazolo[1,5-a]pyrimidines of the Formula (I), where A1 = -optionally substituted saturated C3-14 cycloalkyl, optionally substituted saturated C6-14 spirocycloalkyl, optionally substituted partially unsaturated C5-14 carbocyclyl, or optionally substituted phenyl; A2 = -optionally substituted 3- to 12-membered heterocyclyl or optionally substituted 4- to 12-membered oxoheterocyclyl; and X1 = -C(O)NH-(C1-6 alkylene)-, -C(O)NH-C(C1-6 alkyl)2-(R8)-, -C(O)NH-C(C1-6 alkyl)(R9)-(R8)-, or -optionally substituted C(O)NH-(C1-6 haloalkylene)-, respectively; however, the instant Markush claim failed to be free of the prior art, since it was rejected under 35 U.S.C. § 102 in the Non-Final Rejection, mailed on March 20, 2020.
	Consequently, the inventor or joint inventor should further note that in the Non-Final Rejection, mailed on March 20, 2020, the instant Markush claim was restricted to substituted pyrazolo[1,5-a]pyrimidines of the Formula (I), where A1 = -optionally substituted saturated C3-14 cycloalkyl, optionally substituted saturated C6-14 spirocycloalkyl, optionally substituted partially unsaturated C5-14 carbocyclyl, or optionally substituted phenyl; A2 = -optionally substituted 3- to 12-membered heterocyclyl or optionally substituted 4- to 12-membered oxoheterocyclyl; and X1 = -C(O)NH-(C1-6 alkylene)-, -C(O)NH-C(C1-6 alkyl)2-(R8)-, -C(O)NH-C(C1-6 alkyl)(R9)-(R8)-, or -optionally substituted C(O)NH-(C1-6 haloalkylene)-, respectively.
	Likewise, the inventor or joint inventor should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on March 20, 2020.

Non-Final Rejection, mailed on March 20, 2020, or the Final Rejection, mailed on October 8, 2020.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed March 8, 2021.
	Thus, a third Office action and prosecution on the merits of claims 1-5, 7, 13-22, 95 and 104 is contained within.

Reasons for Allowance

	Claims 1-5, 7, 13-22, 95 and 104 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to substituted pyrazolo[1,5-a]pyrimidines of the Formula (I), as recited in claim 1.
	Consequently, the limitation on the core of the substituted pyrazolo[1,5-a]pyrimidines of the Formula (I) that is not taught or fairly suggested in the prior art is R7 on the periphery of the pyrazolo[1,5-a]pyrimidine core.  This limitation is present in the recited species of claim 104.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.


Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	The TITLE of the disclosure:
PYRAZOLO[1,5-a]PYRIMIDINYL CARBOXAMIDE COMPOUNDS AND THEIR USE IN THE TREATMENT OF MEDICAL DISORDERS

	has been deleted and replaced with the following:
---“SUBSTITUTED PYRAZOLO[1,5-a]PYRIMIDINES FOR THE TREATMENT OF MEDICAL DISORDERS”---

	In claim 1, the entire text:
	has been deleted and replaced with the following:
---“	A compound of Formula (I):


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(I)

or a pharmaceutically acceptable salt thereof,

wherein:

	X1-A1 is one of the following:

(1)		X1 is -C(O)NH-(C1-6 alkylene)-;
		A1 is saturated C6-14 cycloalkyl, wherein the saturated C6-14 cycloalkyl is optionally substituted by 1 or 2 independently selected Y1 substituents and optionally substituted by 1, 2, or 3 independently selected Y2 substituents; and
		 is a bond connecting X1 to A1; or


1 is -C(O)NH-(C1-6 alkylene)-;
		A1 is partially unsaturated C5-14 carbocyclyl, wherein the partially unsaturated C5-14 carbocyclyl is optionally substituted by 1 or 2 independently selected Y1 substituents and optionally substituted by 1, 2, or 3 independently selected Y2 substituents; and
		 is a bond connecting X1 to A1; or

(3)		X1 is -C(O)NH-(C1-6 alkylene)-;
		A1 is saturated C6-14 spirocycloalkyl, wherein the saturated C6-14 spirocycloalkyl is optionally substituted by 1 or 2 independently selected Y1 substituents and optionally substituted by 1, 2, or 3 independently selected Y2 substituents; and
		 is a bond connecting X1 to A1; or

(4)		X1 is -C(O)NH-C(C1-6 alkyl)2-(R8)-;
		A1 is saturated C3-5 cycloalkyl, wherein the saturated C3-5 cycloalkyl is optionally substituted by 1 or 2 independently selected Y1 substituents and optionally substituted by 1, 2, or 3 independently selected Y2 substituents; and
		 is a bond connecting X1 to A1; or

(5)		X1 is -C(O)NH-C(C1-6 alkyl)(R9)-(R8)-;
		A1 is saturated C3-5 cycloalkyl, wherein the saturated C3-5 cycloalkyl is optionally substituted by 1 or 2 independently selected Y1 substituents and optionally substituted by 1, 2, or 3 independently selected Y2 substituents; and
		 is a bond connecting X1 to A1; or

(6)		X1 is -C(O)NH-(C1-6 haloalkylene)-;
		A1 is saturated C3-14 cycloalkyl, partially unsaturated C5-14 carbocyclyl, or phenyl, wherein the saturated C3-14 cycloalkyl, partially unsaturated C5-14 carbocyclyl, or phenyl is optionally substituted by 1 or 2 independently selected Y1 substituents and optionally substituted by 1, 2, or 3 independently selected Y2 substituents; and
		 is a bond connecting X1 to A1; or

(7)		X1 is -C(O)NH-(C1-6 haloalkylene)-, wherein the C1-6 haloalkylene is substituted by OC1-4 alkyl or C3-6 cycloalkyl;
		A1 is saturated C3-14 cycloalkyl, partially unsaturated C5-14 carbocyclyl, or phenyl, wherein the saturated C3-14 cycloalkyl, partially unsaturated C5-14 carbocyclyl, or phenyl is optionally substituted by 1 or 2 independently selected Y1 substituents and optionally substituted by 1, 2, or 3 independently selected Y2 substituents; and
		 is a bond connecting X1 to A1;

	each Y1 is independently 2- to 8-membered heteroalkyl, C2-6 alkenyl, C2-6 alkynyl, C≡C-(C1-6 alkylene)-N(R3)2, C≡C-(C1-6 alkylene)-OR4, C2-4 alkynylene-(5- to 6-membered heteroaryl), OC2-6 alkynyl, OC3-6 cycloalkyl, O-(3- to 6-membered heterocyclyl), OC6-10 aryl, C3-7 cycloalkyl, C3-6 halocycloalkyl, 3- to 10-membered heterocyclyl, or C6-10 aryl, wherein the 2- to 8-membered heteroalkyl is optionally substituted by C6-10 aryl;
	each Y2 is independently halogen, CN, azido, C1-6 alkyl, C1-6 haloalkyl, C1-6 alkylene-C(O)2R3, C1-6 hydroxyalkyl, C1-6 alkylene-(5- to 6-membered heterocyclyl), C(O)R5, C(O)N(R3)2, C(O)2R3, N(R3)2, OH, OC1-6 alkyl, OC1-8 haloalkyl, S(O)2R5, or C3-6 cycloalkyl, wherein the C1-6 haloalkyl is optionally substituted by C3-6 cycloalkyl;

	A2 is a 3- to 12-membered heterocyclyl or a 4- to 12-membered oxoheterocyclyl, wherein the 3- to 12-membered heterocyclyl or the 4- to 12-membered oxoheterocyclyl is optionally substituted by 1, 2, or 3 independently selected R7 substituents;


1 is independently H, halogen, CN, C1-4 alkyl, C1-4 cyanoalkyl, C1-4 hydroxyalkyl, (C1-4 alkylene)-(2- to 6-membered heteroalkyl), N(R4)2, OC1-4 alkyl, OC1-4 haloalkyl, O-(C1-4 alkylene)-OC1-6 alkyl, or cyclopropyl, wherein the 2- to 6-membered heteroalkyl is optionally substituted by 1 or more halogen substituents;
	R2 is H, halogen, CN, C1-4 alkyl, C1-4 haloalkyl, C1-4 cyanoalkyl, C1-4 hydroxyalkyl, (C1-4 alkylene)-(2- to 6-membered heteroalkyl), N(R4)2, OH, OC1-4 alkyl, OC1-4 haloalkyl, O-(C1-4 alkylene)-OC1-6 alkyl, or cyclopropyl, wherein the 2- to 6-membered heteroalkyl is optionally substituted by 1 or more halogen substituents;
	each R3 is independently H, C1-6 alkyl, or C3-6 cycloalkyl;
	each R4 is independently H, C1-4 alkyl, -C(O)R3, or cyclopropyl;
	each R5 is independently C1-4 alkyl or C3-6 cycloalkyl;
	each R7 is independently halogen, CN, C1-4 alkyl, C1-4 haloalkyl, C1-6 alkylene-CN, C(O)N(R4)2, N(R4)2, OH, OC1-4 alkyl, OC1-4 haloalkyl, O-(C1-6 alkylene)-OC1-6 alkyl, OC3-6 cycloalkyl, C3-6 cycloalkyl, or heteroaryl;
	R8 is a bond or C1-6 alkylene;
	R9 is H or C1-6 alkyl; and
	n is 1, 2, or 3;

	with the proviso that when X1 is -C(O)NH-(C1-6 alkylene)- and A1 is optionally substituted saturated C6-14 cycloalkyl, then A2 is not 5-membered heteroaryl, wherein the 5-membered heteroaryl is optionally substituted by 1, 2, or 3 independently selected R7 substituents.”---

	In claim 2, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein X1 is -C(O)NH-(C1-6 haloalkylene)-.”---

	In claim 3, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein X1 is -C(O)NH-(CHCF3)-.”---

	In claim 4, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein X1 is -C(O)NH-(C1-6 alkylene)-.”---

	In claim 5, the entire text:
	has been deleted and replaced with the following:
1 is -C(O)NH-(CHCH3)- or -C(O)NH-(C(CH3)2)-.”---

	In claim 7, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein A1 is saturated C3-5 cycloalkyl or saturated C6-14 spirocycloalkyl, wherein the saturated C3-5 cycloalkyl or saturated C6-14 spirocycloalkyl is optionally substituted by 1 or 2 independently selected C1-4 alkyl substituents.”---

	In claim 13, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein A2 is a 5- to 12-membered heterocyclyl, wherein the 5- to 12-membered heterocyclyl is optionally substituted by 1, 2, or 3 substituents independently selected from the group consisting of halogen, CN, C1-4 alkyl, C1-4 haloalkyl, N(R4)2, OH, OC1-4 alkyl, and C3-5 cycloalkyl.”---

	In claim 14, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein A2 is pyrrolyl, furanyl, thiophenyl, imidazolyl, oxazolyl, isoxazolyl, thiazolyl, isothiazolyl, pyridinyl, pyrimidinyl, or pyrazinyl, wherein the pyrrolyl, furanyl, thiophenyl, imidazolyl, oxazolyl, isoxazolyl, thiazolyl, isothiazolyl, pyridinyl, pyrimidinyl, or pyrazinyl is optionally substituted by 1, 2, or 3 substituents independently selected from the group consisting of halogen, CN, C1-4 alkyl, C1-4 haloalkyl, N(R4)2, OH, OC1-4 alkyl, and C3-5 cycloalkyl.”---

	In claim 15, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein A2 is pyridinyl, wherein the pyridinyl is optionally substituted by 1, 2, or 3 substituents independently selected from the group consisting of halogen, CN, C1-4 alkyl, C1-4 haloalkyl, N(R4)2, OH, OC1-4 alkyl, and C3-5 cycloalkyl.”---

	In claim 16, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein A2 is a 5- to 6-membered heterocycloalkyl, wherein the 5- to 6-membered heterocycloalkyl is optionally substituted by 1, 2, or 3 substituents independently selected from the group consisting of halogen, CN, C1-4 alkyl, C1-4 haloalkyl, N(R4)2, OH, OC1-4 alkyl, and C3-5 cycloalkyl.”---

	In claim 17, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein A2 is pyrrolidinyl, tetrahydrofuranyl, piperidinyl, tetrahydropyranyl, or morpholinyl, wherein the pyrrolidinyl, tetrahydrofuranyl, piperidinyl, tetrahydropyranyl, or morpholinyl is optionally substituted by 1, 2, or 3 substituents independently selected from the group consisting of halogen, CN, C1-4 alkyl, C1-4 haloalkyl, N(R4)2, OH, OC1-4 alkyl, and C3-5 cycloalkyl.”---

	In claim 18, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein A2 is bonded to the 5-position of the pyrazolo[1,5-a]pyrimidinyl ring.”---

	In claim 19, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein A2 is bonded to the 7-position of the pyrazolo[1,5-a]pyrimidinyl ring.”---

	In claim 20, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein n is 1.”---

	In claim 21, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 18, or a pharmaceutically acceptable salt thereof, wherein:

	R1 is bonded to the 7-position of the pyrazolo[1,5-a]pyrimidinyl ring; and
	n is 1.”---

	In claim 22, the entire text:
	has been deleted and replaced with the following:

---“	The compound of claim 19, or a pharmaceutically acceptable salt thereof, wherein:

	R1 is bonded to the 5-position of the pyrazolo[1,5-a]pyrimidinyl ring; and
	n is 1.”---

	In claim 95, the entire text:
	has been deleted and replaced with the following:
---“A pharmaceutical composition comprising a compound of claim 1, or a pharmaceutically acceptable salt thereof, and a pharmaceutically effective carrier.”---

	In claim 104, the text of lines 1-2:
The compound of claim 1, wherein the compound is selected from the group consisting of:

	has been deleted and replaced with the following:
---“A compound selected from the group consisting of:”--- .

	Authorization for this examiner’s amendment was given in a telephone interview with Ms. Miho Kaneko (Reg. No. 78,348) on March 22, 2021.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.


/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624